Citation Nr: 1450640	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  14-28 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss but granted service connection for tinnitus.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Resolving doubt in the favor of the Veteran, his bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty, specifically from being stationed with an artillery battalion.  See May 2012 Statement in Support of Claim; March 2013 Submission of Photos and Documents (concerning his proximity to anti-aircraft guns).  He additionally stated that hearing problems arose during active service and that within a year of discharge, he was required to use hearing aids.  See May 2012 Statement in Support of Claim.

The Board notes that VA was unable to locate the Veteran's service complete treatment records (STRs) from his periods of active duty.  See June 2013 Formal Finding of Unavailability.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, the Veteran's DD214 reflects that he served with Battery C of the 737th Anti-Aircraft Artillery Gun Battalion (90mm).  Moreover, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to concussive and traumatic noise due to artillery fire and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

On VA examination in July 2013, the VA examiner diagnosed sensorineural hearing loss bilaterally.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The VA audiologist opined that the Veteran's hearing loss was less likely than not related to active service because his hearing loss was consistently severe across the relevant thresholds, which was inconsistent with noise-induced hearing loss.  The audiologist noted, however, that the Veteran's current hearing loss is "significantly worse than normal aging and worse than predicted from his military noise exposure."  Moreover, the audiologist found that the Veteran had bilateral tinnitus that was related to his active duty noise exposure.

The Veteran submitted a September 2013 private opinion and hearing loss disability benefits questionnaire, in which his private audiologist found that his bilateral sensorineural hearing loss was at least as likely as not caused by or related to his active service.  She based this determination on the Veteran's reported exposure to traumatic and concussive artillery noise during his active service, his contention that he was not exposed to post-service occupational or recreational noise, as well as his statements regarding the onset of auditory symptomatology coincident with his active duty noise exposure.  See September 2013 Letter from Hometown Hearing & Audiology, Inc.  

The Board affords greater probative weight to the September 2013 private audiological opinion.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)) (The Board must weigh the credibility and probative value of these medical opinions for and against the claim, and in so doing, the Board may favor one medical opinion over another.); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  In this regard, both the VA and the private reports included audiological testing and furnished the pertinent audiograms to substantiate the findings, and the opinions for and against the claim were provided by specialists qualified to comment.  However, while the September 2013 private opinion is fully articulated and supported by sufficient analysis, including consideration of the Veteran's assertions regarding symptomatology and treatment during service and immediately thereafter, the July 2013 VA audiological opinion lacks sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Specifically, the July 2013 VA examiner failed to adequately consider and address the Veteran's lay assertions of onset and continuity of symptomatology, which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, while the July 2012 VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms.  See id. 

Further, as noted, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See May 2012 Claim.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  And as noted, the Veteran has already been service connected for tinnitus related to military noise exposure.  See August 2013 Rating Decision.  

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


